office_of_chief_counsel department of the treasury i n t e r n al r e v e n u e s e r v i c e washington d c date number info release date genin-144923-04 cc tege eoeg et2 uil ------------------------ ------------------------------ ---------------------------- dear ---- --------- this is in response to your letter dated ------------------ expressing concern that your employer reported income you earned performing services part-time through a work study program at a local community college on a form_w-2 wage and tax statement you indicated that you were a full-time_student during the entire period that you participated in the work study program and you were also permanently disabled and had received social_security administration title ii disability benefits as a preliminary matter apart from the procedure for issuing a formal opinion as described in revproc_2004_1 2004_1_irb_1 the internal_revenue_service is not able to provide binding legal advice applicable to particular taxpayers in the absence of a request for formal guidance we are only able to provide general information accordingly in response to your request we have reviewed the facts provided and set forth below general information which we hope will be helpful to you sec_6051 of the internal_revenue_code the code provides generally that an employer must annually report to each of its employees the total wages paid to the employee compensation income constitutes wages for purposes of this reporting obligation form_w-2 is used to report the information required by sec_6051 sec_3101 of the code imposes federal_insurance_contributions_act fica_taxes on the income of every individual in an amount equal to a defined percentage of the wages received by the taxpayer with respect to employment sec_3121 of the code provides that for purposes of fica_taxes the term wages means all remuneration for employment and the term employment means any service of whatever nature performed by an employee for the person employing him unless specific exceptions apply the employment_tax provisions provide limited exclusions from the definitions of employment and wages for example code sec_3121 excludes from employment for purposes of fica services performed by a student in the employ of a school_college_or_university or an organization operated exclusively for the benefit of a school_college_or_university provided the student is enrolled and regularly attending classes in addition code sec_3121 excludes from fica any payment made by an employer to an employee if at the time such payment is made the employee is entitled to social_security disability insurance benefits so long as entitlement to such benefits commenced prior to the calendar_year in which the payment is made and the employee performed no services for the employer during the period for which such payment is made employees who think that fica was erroneously withheld from their wages are encouraged to contact their employers and request that they seek a refund of the erroneously withheld fica on the employees’ behalf if the employer refuses to seek a refund on the employees’ behalf employees may file a claim_for_refund themselves using form_843 claim_for_refund and request for abatement however under sec_6511 of the code a taxpayer has a limited time period within which to file a claim for a credit or refund of overpaid taxes the time period is either a the later of years from the time the return for that year was filed or years from the time the tax was paid or b if the taxpayer did not file a return within years from the time the tax was paid unfortunately this statutory bar on recovery is not discretionary it is as binding on the internal_revenue_service as it is on the taxpayer sec_6511 of the code prevents the internal_revenue_service from returning overpayments outside of the period of limitations if you have any further questions please feel free to contact --------------------------- ----------------------------------------------------------------------------------------------------------------- internal_revenue_service identification_number ------------- of my staff at ------------------- ------- sincerely lynne camillo chief employment_tax branch office of the division counsel associate chief_counsel tax exempt and government entities
